Title: To Thomas Jefferson from Richard Claiborne, 24 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond, 24th. March 1781.

I inclose to your Excellency the whole proceedings respecting Mr. Boswell the Express Rider who was some time since discharged from the public service.
No. 1 is a copy of the charges given by Colo. Jones, and written by your Excellency. No. 2 is a copy of my Letter to Mr. Elliott to discharge Mr. Boswell. No. 3 is a Copy of Mr. Elliotts answer to my Letter. No. 4 is a Copy of a receipt given by Colo. Jones to Mr. Boswell for the Letter. No. 5 and 6 are copies of Letters from Mr. Lamb and Mr. Mitchell respecting Mr. Boswell. And No. 7 is a Copy of Mr. Boswell’s reply to the charges alledged against him.
From what is said, your Excellency will be able to judge, and determine accordingly.
I have the Honor to be with the greatest respect Your Excellency’s most Obedient Hble: Servt.,

Rd. Claiborne DQMr. S. V.

